Citation Nr: 1825652	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the VA Regional Office (RO) in Honolulu, Hawaii.  In December 2016, the Veteran and his wife testified at a videoconference hearing conducted before the undersigned.  The Board is considering this claim broadly as a claim for service connection for a psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary.  The Veteran was provided a VA examination in July 2013; the examiner opined that the Veteran did not have a mental health disorder.  They noted that the Veteran did not meet the criteria for PTSD.  Since the examination, VA treatment records have shown a diagnosis of rule out PTSD.  See, e.g., April 2015 mental health counselor note.  In light of more recent evidence suggesting that the Veteran may have a mental health disorder, the Board concludes that a remand to provide the Veteran with a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran, including those from the Honolulu Vet Center and the VA Pacific Islands Healthcare System.

2.  Afford the Veteran a VA mental health examination, with a psychiatrist or psychologist who has reviewed the claims file, to determine the nature, extent, and etiology of any diagnosed PTSD or any other diagnosed psychiatric disorder.  The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed psychiatric disorder had its onset in service or is related to the Veteran's military service, to include a fear of hostile military activity.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




